In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-20-00163-CV
                              __________________

                    DEBUT SOLUTIONS, LLC, Appellant

                                        V.

                NEW CENTURY FINANCIAL, INC., Appellee

__________________________________________________________________

                On Appeal from the 284th District Court
                     Montgomery County, Texas
                   Trial Cause No. 19-04-05465-CV
__________________________________________________________________

                                     ORDER

      Debut Solutions, LLC, appellant, filed an unopposed motion to abate the

appeal until December 31, 2020. According to appellant, in an interlocutory order

signed in Trial Cause Number 20-06-07085, the trial court granted a bill of review

and set aside the judgment of January 16, 2020 in Trial Cause Number 19-04-05465-

CV. Appellant requests an abatement of the appeal to provide the trial court with an

opportunity to consider a pending motion to reconsider filed by New Century

Financial, Inc. in Trial Cause Number 20-06-07085. It appears this appeal may

                                         1
become moot, based upon the outcome of the bill of review proceeding. It also

appears that appellant filed the notice of appeal too late to perfect an appeal of the

January 16, 2020 judgment signed in Trial Cause Number 19-04-05465-CV.

      The Motion to abate is granted. All appellate timetables are suspended while

the appeal is abated. The appeal will be reinstated without further order of this Court

on December 31, 2020. The appellant shall file a written response to the Court’s

inquiries regarding jurisdiction and mootness on or before January 21, 2021. The

appellee’s response is due ten days after the appellant files its response. Thereafter,

the appeal will be dismissed without further notice unless we receive a response that

shows this Court may properly exercise its jurisdiction in this appeal. See Tex. R.

App. P. 42.3.

      ORDER ENTERED November 5, 2020.

                                                            PER CURIAM


Before Kreger, Horton and Johnson, JJ.




                                          2